— Judgment unanimously reversed on the law and indictment dismissed. Memorandum: The corpus delicti of the crime of bribe receiving by a witness is not the payment of money, " ’but the agreement or understanding under which it was given; the intent * * * in making the payment’ ” (People v Insogna, 28 AD2d 771, 773). ’’While criminal intent will be presumed from the commission of an act in its nature unlawful, the act itself being evidence of the intent, it is also true that when an act becomes criminal only through the existence of a specific intent such intent must be proved” (People v Kathan, 136 App Div 303, 307). Here, the written agreement between defendant and Betty Gladden provided that defendant would ’’drop” criminal charges against Gladden’s son upon her payment of defendant’s medical expenses in the sum of $5,000; defendant further agreed to refrain from harassing the son upon payment of an additional $5,000. While this large amount was ’’sufficient to afford a substantial inducement * * * to commit perjury” by defendant, ’’there was nothing furtive in the actions of the defendant” (People v Kathan, supra, at 310). Moreover, the record contains no evidence that defendant would alter his testimony if the criminal prosecution against the son were continued or that defendant sought to absent himself or otherwise avoid appearing as required by the People. We conclude that the evidence was legally insufficient, as a matter of law, to sustain the indictment (see, Penal Law § 215.05; People v Bleakley, 69 NY2d 490, 495, lv denied 72 NY2d 856). (Appeal from judgment of Erie County Court, La Mendola, J. — bribe receiving by a witness.) Present — Doerr, J. P, Boomer, Pine, Lawton and Davis, JJ.